         Case 1:21-cv-02003-MHC-LTW Document 28 Filed 08/16/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA

JEFFREY D. CORDTZ,                        )
                                          )
      Plaintiff,                          )
                                          ) CIVIL ACTION FILE
vs.                                       )
                                          ) 1:21-CV-02003-MHC-LTW
JOHNSON LEGAL OFFICES,                    )
L.L.C.,FCI LENDER SERVICES,               )
INC. and LARRY W. JOHNSON,                )
                                          )
      Defendants.                         )

                    DISCOVERY CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of DEFENDANT

FCI LENDER SERVICES, INC.’S PLAINTIFF’S FIRST SET OF REQUESTS FOR

PRODUCTION OF DOCUMENTS was served upon all parties, by agreement of

the parties, by emailing same, addressed as follows:
Case 1:21-cv-02003-MHC-LTW Document 28 Filed 08/16/21 Page 2 of 2




      Shimshon Wexler, Esq. – swexleresq@gmail.com
      S Wexler, LLC
      2244 Henderson Mill Rd, Suite 108
      Atlanta, GA 30345

      Larry W. Johnson, Esq. – ljohnson@suretybondsagency.com
      Johnson Legal Offices, L.L.C.
      138 Hammond Drive, Suite B
      Atlanta, GA 30328

Done this 16th day of August, 2021.
                                      /s/ Mark A. Baker
                                      Mark A. Baker, Esq.
                                      3550 Engineering Dr., Ste. 260
                                      Peachtree Corners, GA 30092
